Case 5:18-cv-00455-TPB-PRL Document 16 Filed 10/26/20 Page 1 of 3 PageID 94




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

PHILLIP WALTON,

      Petitioner,

v.                                                     Case No: 5:18-cv-455-Oc-60PRL


WARDEN, FCC COLEMAN – LOW,

      Respondent.


                                       ORDER

      Petitioner initiated this civil action by filing a Petition for Writ of Habeas

Corpus Under 28 U.S.C. § 2241 (Doc. 1). Respondent filed a Response (Doc. 13). The

Court provided Petitioner with an opportunity to file a reply (Doc. 14), but he did

not do so.

      In his Petition, Petitioner asserts the sentencing court erroneously applied

the “career offender enhancement” under USSG § 4B1.1 when imposing his

sentence. He argues the enhancement does not apply to him because his prior state

court conviction for delivery of cocaine in violation of F.S. § 893.13 does not qualify

as a “controlled substance offense” under USSG § 4B1.2 (Doc. 1-1 at 17). As a result,

according to Petitioner, he must be resentenced without the imposition of the career

offender enhancement (id.).

                                    a. Background

      Petitioner is a federal inmate incarcerated at the Coleman Federal
Case 5:18-cv-00455-TPB-PRL Document 16 Filed 10/26/20 Page 2 of 3 PageID 95




Correctional Complex. Petitioner was charged by Indictment in the Southern

District of Florida with the following crimes: felon in possession of a firearm (count

one); possession of an unregistered firearm with a barrel length of less than 18

inches (count two); possession with intent to distribute 5 grams or more of cocaine

base (count three); and possession of a firearm in furtherance of a drug trafficking

crime (count four) (Doc. 13 at 2). A jury convicted Petitioner of counts one, two, and

three, and found him not guilty of count four (id.). The District Court sentenced

Petitioner to 120-month term of incarceration on counts one and two to run

concurrent with a 300-month term of incarceration for count three (id. at 2-3).

Petitioner appealed and the Eleventh Circuit Court of Appeals affirmed his

judgment and sentences (id. at 3). Petitioner then filed two § 2255 motions, both of

which were denied (id. at 2).

                                      b. Analysis

      Rule 12(h)(3) of the Federal Rules of Civil Procedure provides that “[i]f the

court determines at any time that it lacks subject matter jurisdiction, the court

must dismiss the action.” See also Rule 12, Rules Governing Section 2255

Proceedings. The Eleventh Circuit has held that 28 U.S.C. § 2241 is not available to

challenge the validity of a sentence except on very narrow grounds. McCarthan v.

Director of Goodwill Industries-Suncoast, Inc., 851 F.3d 1076, 1079 (11th Cir. 2017);

Bernard v. FCC Coleman Warden, 686 F. App’x 730 (11th Cir. 2017) (citing

McCarthan, 851 F.3d at 1092-93). None of those grounds are present in this case.

Thus, pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings, this



                                           2
Case 5:18-cv-00455-TPB-PRL Document 16 Filed 10/26/20 Page 3 of 3 PageID 96




case is due to be dismissed.1 See also 28 U.S.C. § 2255(b).

        Accordingly, it is

        ORDERED and ADJUDGED:

        The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED, and this case is

DISMISSED with prejudice.

        DONE AND ORDERED in Tampa, Florida, this 26th day of October, 2020.




                                                   TOM BARBER
                                                   UNITED STATES DISTRICT
                                                   JUDGE




Jax-7

C:      Phillip Walton, #79053-004
        Lacy R. Harwell, Jr., Esq.




        1
         The Court notes that this case is Petitioner’s second attempt to challenge his sentence
under § 2241. See Walton v. Warden, FCC Coleman – Low, No. 5:16-cv-448-Oc-41PRL (M.D. Fla. Feb.
27, 2019) (Doc. 11). The Court also dismissed that case under the purviews of McCarthan.


                                               3
